Per Curiam.
We find no inconsistency between the provision of the certificate set forth in the fifth finding of fact and the provisions of the by-laws set forth in the sixth finding of fact. If we concede that the membership continued until midnight of March 31, 1925, and that there were, therefore, three full years of membership-, the fact remains that the default in payment occurred before, or or at least contemporaneously with, and not after, that point of time. Under the express language of the certificate the insurance was extended only in the event of default after three years of membership. That provision, therefore, is in entire agreement with section 315 of the by-laws. The meaning and intent of the contract is clear. The judgment should be affirmed, with costs. A1 concur. Present — Hubbs, P. J., Clark, Sears, Crouch and Taylor, JJ. Judgment affirmed, with costs.